Read, J.
(dissenting). The federal Truth-in-Lending Act (TILA) preempts the Attorney General’s bid to impose disclosure requirements on Cross Country Bank’s (CCB) credit card solicitations in the guise of this proceeding seeking injunctive relief, restitution and penalties pursuant to Executive Law § 63 (12) (fraud) and General Business Law §§ 349 (deceptive business practices) and 350 (false advertising). The majority reaches the opposite conclusion by dint of misreading TILA’s special preemption rule for credit or charge card applications or solicitations. I respectfully dissent.
I.
Section 1610 (e) of TILA (15 USC) states as follows:
“Certain credit and charge card application and solicitation disclosure provisions
“The provisions of subsection (c) of section 1632 of this title [governing the form or manner of disclosure] and subsections (c), (d), (e), and (f) of section 1637 of this title [governing the content or substance of disclosure] shall supersede any provision of the law of any State relating to the disclosure of information in any credit or charge card application or solicitation which is subject to the requirements of section 1637 (c) of this title or any renewal notice which is subject to the requirements of section 1637 *127(d) of this title, except that any State may employ or establish State laws for the purpose of enforcing the requirements of such sections.”
The majority reads the clause “which is subject to the requirements of section 1637 (c)” to modify “information.” Accordingly, the majority reasons, “[t]he scope of section 1610 (e) preemption is . . . expressly limited to state laws relating to the disclosures specifically required under section 1637 (c)” (majority op at 118 [emphases added]). The majority therefore concludes that “there is no preemption here because neither petitioner’s claims nor the relief he was granted below have any effect upon those disclosures” (majority op at 117). That is, because there is no conflict between TILA’s disclosure requirements and New York’s consumer protection laws, CCB may (and indeed must) devise a solicitation complying with both federal and state law.
But the majority’s reading of the statutory text is not correct. It completely
“disregards—indeed, is precisely contrary to—the grammatical ‘rule of the last antecedent,’ according to which a limiting clause or phrase . . . should ordinarily be read as modifying only the noun or phrase that it immediately follows . . . While this rule is not an absolute and can assuredly be overcome by other indicia of meaning, . . . construing a statute in accord with the mle is quite sensible as a matter of grammar” (Barnhart v Thomas, 540 US 20, 26 [2003] [some internal quotation marks omitted]; see also 2A Singer and Singer, Statutes and Statutory Construction § 47:33, at 487 [7th ed 2007] [“Referential and qualifying words and phrases, where no contrary intention appears, refer solely to the last antecedent”]).
Here, the limiting clause “which is subject to the requirements of section 1637 (c)” immediately follows and therefore modifies “any credit or charge card application or solicitation,” not “information.”
The Federal Reserve System Board of Governors, which implements section 1610 (e) through its Regulation Z (12 CFR part 226), disagrees with the majority’s textual analysis: the Board’s expression of TILA’s special preemption rule is completely at odds with the majority’s apparent view that the clause “which is subject to the requirements of section 1637 (c)” modifies “information” rather than “application or solicitation.” In its *128discussion of section 1610 (e), the Board took the position that “[s]tate laws relating to the disclosure of credit information in credit or charge card applications and solicitations subject to the requirements of [15 USC § 1637 (c)] . . . are preempted” (54 Fed Reg 13855, 13855-13856 [Apr. 6, 1989]). Accordingly, 12 CFR 226.28 (d) states as follows:
“(d) Special rule for credit and charge cards. State law requirements relating to the disclosure of credit information in any credit or charge card application or solicitation that is subject to the requirements of [15 USC § 1637 (c)] (§ 226.5a of the regulation) . . . are preempted. State laws relating to the enforcement of [15 USC § 1637 (c)] . . . are not preempted” (emphasis added).
Concomitantly, the Board has defined those credit or charge card applications or solicitations that are subject to the requirements of section 1637 (c) (credit or charge accounts used primarily by consumers to purchase goods and services), and those that are not (applications or solicitations to open overdraft lines of credit tied to asset accounts accessible by use of a debit card; open-end lines of credit accessed solely by account numbers; home equity lines of credit that may be accessed by the use of a credit or charge card and are subject to the Home Equity Loan Consumer Protection Act of 1988 amendments to TILA; applications and solicitations to add a credit or charge card to an existing open-end plan) (54 Fed Reg at 13856).
According to the Board, then, TILA supplants state law “requirements” that “relat[e] to the disclosure of credit information” in certain credit or charge card applications or solicitations (i.e., those that the Board has determined to be subject to the requirements of 15 USC § 1637 [c]) (id. at 13855); thus, preemption is not limited to “state laws relating to the disclosures specifically required under section 1637 (c)” (majority op at 118). The Board’s view in this regard is entirely consonant with the statute’s text, and with Congress’ purpose in adopting a special preemption rule in the first place.
At the time TILA was enacted in 1968, “consumer credit [was] preponderantly small and local in both its nature and operation . . . [T]here [was] no national market for consumer credit. . . outside [a consumer’s] town or city, although there *129[was] some mail order business . . . But generally, the market for consumer credit [was] fairly restricted” (Miller and Rohner, In Search of a Uniform Policy—State and Federal Sources of Consumer Financial Services Law, 37 Bus Law 1415, 1415-1416 [1982] [footnotes and internal quotation marks omitted]). In deference to these state interests, TILA preserved state jurisdiction to regulate disclosures in consumer credit transactions, including so-called “traditional” credit or charge card accounts used primarily by consumers to purchase goods and services.
Specifically, section 1610 (a) (1) of TILA stated that its provisions did not “annul, alter, or affect the laws of any State relating to the disclosure of information in connection with credit transactions, except to the extent that those laws are inconsistent with the provisions of this subchapter and then only to the extent of the inconsistency.” “Since the statute and the legislative history provided the [Board] with little guidance on how to implement the preemption scheme, the [Board] had substantial leeway in deciding how and when state laws would be preempted” (Tidwell, Preemption of State Disclosures by the Truth in Lending Act: The Continuing Quest for a Workable Formula, 40 Bus Law 933, 935-936 [1984-1985] [discussing in detail the Board’s interpretation and implementation of TILA preemption from 1969 until the mid-1980s]).
In section 226.6 (b) of the original Regulation Z, the Board counseled that a state law was “inconsistent” with TILA or Regulation Z
“to the extent that it required disclosures or actions ‘different’ from the requirements of the regulation with respect to form, content, terminology, or time of delivery; disclosure of the amount of the finance charge determined in any manner other than that prescribed by the regulation; and disclosure of the APR determined in any manner other than that prescribed by the regulation” (Tidwell at 936).
In addition, section 226.6 (a) of the original Regulation Z “provided that no other information could be placed with the federal disclosures if it would tend to detract from [them] or mislead or confuse the consumer” (Tidwell at 936).
It was generally left up to creditors to decide whether a state law was inconsistent, although the Board issued a number of interpretive letters. A creditor was, in fact, permitted to make *130an inconsistent state law disclosure so long as it was placed on a separate piece of paper from the TILA disclosures, or below a clearly marked line on the same statement containing the TILA disclosures (12 CFR former 226.6 [c]; Tidwell at 936-937). The Board cautioned creditors “that when making a determination of what information would not mislead, confuse, or detract from required disclosures, they should be ready to justify their determinations before their enforcement agency and the courts” (id. at 938).
“The gist of the policy toward preemption of state laws during the 1970s” has been summarized as follows:
“State-required disclosures were rarely, if ever, fully preempted in the sense that the creditor was forbidden to use them in contract documents. Instead, creditors remained subject to any state disclosure law that called for more detailed or different information, and creditors were always free to make state-required disclosures, either below a demarcation line or as permissible ‘additional information’ interspersed among the TIL disclosures ... If a creditor decided to make his own preemption determinations, he ran the risk that a state court might deem the disclosure necessary for contract validity. Therefore, not assuming the risk was considered prudent” (id. at 941 [emphasis added]).
Not surprisingly, lengthy, complex and confusing credit forms proliferated.
Nonetheless, when Congress passed the Truth in Lending Simplification and Reform Act (Pub L 96-221 tit VI) in 1980, it only tweaked TILA’s preemption provision: the inconsistency standard remained in section 1610 (a) (1), although the Board was now mandated to determine if a state law requirement was inconsistent upon the request of a creditor, state or interested party. Moreover, a state law disclosure requirement could no longer appear in consumer credit contract documents once the Board decided it was inconsistent.1
When it revised Regulation Z in 1981 to bring it in line with the TIL Simplification and Reform Act, the Board framed the *131preemption standard very narrowly so as to displace little state law. That is, a state law was now inconsistent only if it
“require[d] a creditor to make disclosures or take actions that contradicted] the requirements of the federal law. A state law [was] contradictory if it require[d] the use of the same term to represent a different amount or a different meaning than the federal law, or if it require[d] the use of a term different from that required in the federal law to describe the same item” (12 CFR former 226.28 [a] [1], as amended at 46 Fed Reg 20848, 20906 [Apr. 7, 1981] [emphasis added]).
In short, “[t]he ‘contradictory’ standard” in Regulation Z
“simply remove[d] many state disclosure provisions . . . from the scope of preemption and concomitantly allow[ed] compliance with state law in borderline situations. Allowing creditors to comply with state disclosure requirements until the [Board] ma[de] a preemption determination remove [d] any fear of creditor violation of the TILA by making these required [state] disclosures” (Tidwell at 944).
Congress next revisited TILA in a major way in 1988, when it enacted the Fair Credit and Charge Card Disclosure Act of 1988 (FCCCDA) (Pub L 100-583). By 1988, the credit card business was a large, nationwide industry, not “preponderantly small and local in both its nature and operation,” as had been the case in 1968 when TILA was enacted. In addition, beginning in 1986 with Wisconsin’s enactment of a disclosure statute, state legislation in this area was burgeoning: by the time the FCCCDA was adopted, “at least 11 states and Suffolk County in New York had enacted new cost of credit legislation designed to foster price competition among card issuers” (Gelb and Cubita, The Fair Credit and Charge Card Disclosure Act of 1988: A Federal Alternative to the Rate Ceiling Approach, 44 Bus Law 941, 941 n 1 [1989]). So this time, Congress tackled preemption head on, devising a “special” rule for disclosure of credit information in credit or charge card applications or solicitations, which “departed] radically from” the inconsistency standard, “the approach which Congress historically [had] adopted in the credit disclosure area” (Gelb and Cubita at 955).
The FCCCDA dictated what credit information had to be disclosed (15 USC § 1637 [c], [e], [f]), and the manner of its *132disclosure (15 USC § 1632 [c]) in credit or charge card applications or solicitations. To ensure that the marketplace did not outpace its detailed mandates, Congress in section 1637 (c) (5) provided as follows:
“Regulatory authority of the Board
“The Board may, by regulation, require the disclosure of information in addition to that otherwise required by this subsection . . . , and modify any disclosure of information required by this subsection . . . , in any application to open a credit card account for any person under an open end consumer credit plan or any application to open a charge card account for any person, or a solicitation to open any such account without requiring an application, if the Board determines that such action is necessary to carry out the purposes of, or prevent evasions of, any paragraph of this subsection” (emphasis added).
Section 1610 (e), as previously discussed, then specified that the provisions of sections 1632 (c) (governing the form or manner of disclosure) and 1637 (c), (e) and (f) (governing the content or substance of disclosure) “supersede^] any provision of the law of any State relating to the disclosure of information in any credit or charge card application or solicitation which is subject to the requirements of section 1637 (c)” except to enforce TILA and Regulation Z.
Congress thus occupied the entire field of cost-of-credit disclosures in credit or charge card applications or solicitations: it set out comprehensive requirements and established a singular federal mechanism (the Board) to add to or modify these requirements to keep abreast of developments in the consumer credit or charge card business. A state may enforce TILA’s disclosure provisions, and surely a state may bring consumer complaints to the Board’s attention and advocate revisions to Regulation Z. The language of section 1610 (e) and the structure of TILA’s regulatory scheme after Congress’ adoption of the FCCCDA, however, belie any notion that a state may use its consumer protection laws to impose additional or different cost-of-credit disclosure on a creditor. The majority’s contrary statutory interpretation produces a patchwork scheme whereby each state may effect different or additional credit disclosure requirements unless and until the Board acts pursuant to section 1637 (c) (5) to regulate the form or substance of *133disclosure of the same item of credit information, which would perforce then become “information . . . which is subject to the requirements of section 1637 (c).”2 This, of course, completely undermines the uniformity of the federal regime that Congress devised to govern a nationwide industry. Moreover, it leaves no room for the possibility that the Board may have policy reasons not to mandate a particular disclosure that a state considers to be warranted (see Arkansas Elec. Cooperative Corp. v Arkansas Pub. Serv. Comm’n, 461 US 375, 384 [1983] [Under the Supremacy Clause, “a federal decision to forgo regulation in a given area may imply an authoritative federal determination that the area is best left unregulated, and in that event would have as much pre-emptive force as a decision to regulate”]).
As the discussion of the evolution of TILA preemption illustrates, before Congress adopted the special preemption rule, states supplemented federal credit disclosure requirements with regularity. If Congress had wanted this state of affairs to continue, there would have been no need for it to supplant the inconsistency/contradictory standard in section 1610 (a) (1) (as interpreted by the Board in Regulation Z) with the special preemption rule in section 1610 (e). By reading the special preemption rule as it does, the majority has undone Congress’ handiwork: the majority has effectively reinstated the inconsistency/contradictory standard for disclosures in credit or charge card applications or solicitations. While the majority cloaks its interpretation of section 1610 (e) in the garb of the presumption against preemption of state law (majority op at 118), the presumption does not empower a state court to circumvent Congress’ will as expressed in nonambiguous statutory language (“In all pre-emption cases ... we start with the assumption that the historic police powers of the States were not to be superseded by the Federal Act unless that was the *134clear and manifest purpose of Congress” [Medtronic, Inc. v Lohr, 518 US 470, 485 (1996) (emphasis supplied, internal quotation marks and citations omitted)]).
II.
In this litigation, the Attorney General has taken the position—approved by the majority—that
“the overall impression of CCB’s representations regarding its credit cards, taken as a whole, was fraudulent and misleading to the average consumer. The flaw in these representations was not that they failed to provide the disclosures required by TILA, but rather that they affirmatively misled consumers and thus violated New York’s consumer protection laws. Because the petition alleges affirmative deception rather than inadequate disclosure, the claim is not preempted by TILA” (appellate brief at 3 [emphases added]).
In sum, the Attorney General argued that whether or not CCB’s solicitations comported with TILA or Regulation Z was basically irrelevant because he was only suing to enforce state laws prohibiting unfair or deceptive acts or practices, and TILA does not preempt these state laws. He stressed that he did not seek or obtain “an order requiring that anything actually be disclosed, but rather requested and received an order enjoining [CCB] from misrepresenting credit terms.”
The foundation for the Attorney General’s analytical edifice is the Board’s discussion of the scope of section 1610 (e) when it revised Regulation Z to implement the FCCCDA. In fact, the Attorney General argues that the Board “directly answer[ed] the question posed in this case by declaring that ‘prohibitions against unfair and deceptive acts or practices (such as state “mini-FTC acts”) also are not preempted,’ ” quoting the Board’s commentary accompanying the final version of section 226.28 (d) of Regulation Z (54 Fed Reg at 13864; see also majority op at 121).
First, the statement that the Attorney General seizes upon is both truncated and taken out of context. The paragraph in which it appears reads in its entirety as follows:
“In addition, state laws regulating the substance of transactions subject to section 127 (c) [15 USC § 1637 (c) (applications and solicitations)] or (d) [15 *135USC § 1637 (d) (renewal notice)] are not preempted, nor are state laws preempted that regulate the form or content of the disclosure of information that is unrelated to the scope and content of information required to be disclosed under section 127 (c) or (d). Thus, for example, the following types of state laws are not preempted: laws requiring card issuers to offer a grace period3 or prohibiting certain fees in credit or charge card transactions; laws such as retail installment sales acts and plain language laws,4 unless they regulate the disclosure of credit term information in credit and charge card applications, solicitations or renewal notices; laws requiring notice of a consumer’s rights under antidiscrimination or similar laws; and laws notifying consumers about credit information available from state authorities. Finally, state laws regarding the enforcement of the requirements of section 127 (c) or (d) or of any prohibitions against unfair and deceptive acts or practices (such as state ‘mini-FTC acts’) also are not preempted” (54 Fed Reg at 13863-13864 [emphasis added]).
This last sentence accords with the House Conference Report for the FCCCDA, which also discussed the use of mini-FTC statutes solely in the context of enforcing TILA and Regulation Z (see HR Conf Rep No. 100-1069, 100th Cong, 2d Sess, at 21-22, reprinted in 1988 US Code Cong & Admin News, at 3951, 3960;5 see also Official Staff Interpretations of Federal Reserve System Board of Governors, 12 CFR part 226, Supp I, at 577 [2008 ed]; Gelb and Cubita, Implementation of the Fair Credit and Charge Card Disclosure Act of 1988: The Regulatory Response, 44 Bus Law 1427, 1437 [1989] [“(T)he supplementary information accompanying the final regulation indicates that (section 1610 [e]) would not preempt state laws concerning the substance of credit card arrangements [6] or the form and content of disclosures that are unrelated to the scope and content of the *136federal application, solicitation, and renewal disclosures” and, “(b)y way of illustration,” offers examples]).
What is notably missing from the Board’s discussion is any suggestion whatsoever that state mini-FTC laws might—after enactment of the FCCCDA with its special preemption rule— remain available as a mechanism to impose disclosure requirements on creditors over and above those mandated by TILA and Regulation Z. Indeed, the Board emphasized that
“[s]tate laws relating to the terms of credit required to be disclosed or the manner in which such terms must be disclosed are preempted as to any credit or charge card application or solicitation that is subject to [15 USC § 1637 (c)] . . . The preemption of such provisions of state law is total, and differs from other provisions of the TILA which generally preempt only inconsistent state laws” (54 Fed Reg at 13863 [emphases added]).
This position is in tune with the text of section 1610 (e) and the history of the special preemption rule; it is reflected in the broad wording chosen by the Board to implement section 1610 (e)—i.e., “[s]tate law requirements relating to the disclosure of credit information” (12 CFR 226.28 [d]).
Finally, the Attorney General (and the majority) cannot evade preemption by portraying this enforcement action as a suit to enjoin a misleading and fraudulent “overall impression” rather than “inadequate disclosure.” The only way for CCB to dispel the complained-about “overall impression”—the only way for CCB to comply with Supreme Court’s injunction7—is to revise and alter the form and content of its solicitations; i.e., to make different and/or additional disclosures (compare majority op at 118 [“We again emphasize . . . that (the Attorney General’s) success in this case does not force (CCB) ... to affirmatively disclose any additional credit terms”]). Neither the Attorney General nor the majority explains how else CCB may eliminate the alleged misrepresentations from its solicitations.
*137III.
Just a few months ago, the United States Supreme Court handed down Riegel v Medtronic, Inc. (552 US —, 128 S Ct 999 [2008]). Riegel sued Medtronic for damages, alleging that a catheter marketed by the company was “designed, labeled, and manufactured in a manner that violated New York common law, and that these defects caused [him] to suffer severe and permanent injuries” (552 US at —, 128 S Ct at 1005). The type of catheter implicated in Riegel’s injuries had received premarket approval from the Food and Drug Administration (FDA) under a federal safety oversight regime created by the Medical Device Amendments of 1976 (MDA). The MDA includes a preemption provision; specifically, 21 USC § 360k (a) provides that a state shall not
“establish or continue in effect with respect to a device . . . any requirement—
“(1) which is different from, or in addition to, any requirement applicable under [federal law] to the device, and
“(2) which relates to the safety or effectiveness of the device or to any other matter included in a requirement applicable to the device under [relevant federal law].”
The issue in Riegel was whether the FDA’s approval of the catheter precluded the New York common-law tort suit. The Supreme Court (affirming the United States Court of Appeals for the Second Circuit) decided that the MDA preempted Riegel’s civil suit, reasoning that “[a]bsent other indication, [Congress’] reference to a State’s ‘requirements’ includes its common-law duties,” and these “requirements” were “different from, or in addition to” the federal ones (552 US at —, 128 S Ct at 1008). Further, the Court remarked that section 360k did “not prevent a State from providing a damages remedy for claims premised on a violation of FDA regulations” because in such a case the state duties would “ ‘parallel,’ rather than add to, federal requirements” (552 US at —, 128 S Ct at 1011).
This is an even clearer case for preemption than Riegel. In Riegel, the preemption provision did not explicitly mention civil tort liability. Here, there can be no doubt that the Attorney General’s claims under the Executive Law and the General Business Law are made under a “provision of the law of [the] State *138relating to the disclosure of information” in solicitations governed by TILA (15 USC § 1610 [e]); or, as articulated by the Board, are “[s]tate law requirements relating to the disclosure of credit information” (12 CFR 226.28 [d]). As the Supreme Court has observed, “[t]he ordinary meaning of [the phrase ‘relating to’] is a broad one—to stand in some relation; to have bearing or concern; to pertain; refer; to bring into association with or connection with—and the words thus express a broad pre-emptive purpose” (Morales v Trans World Airlines, Inc., 504 US 374, 383 [1992] [internal quotation marks and citation omitted]). The majority avoids this evident conclusion only by resorting to its faulty analysis that the “scope of section 1610 (e) preemption is . . . expressly limited to state laws relating to the disclosures specifically required under 1637 (c)” (majority op at 118).
The majority also concludes that the MDA’s preemption provision is broader than section 1610 (e) because the former displaces those state requirements that are “different from, or in addition to” federal law. Yet again, the majority relies on its erroneous reading of section 1610 (e) to “expressly limit[ ]” preemption “to state laws relating to the disclosures specifically required under section 1637 (c)” (majority op at 118). In fact (and as discussed previously), the wording of section 1610 (e) illustrates its preemption of the entire field of disclosure of cost-of-credit information in credit or charge card solicitations. Indeed (as discussed previously), under the formerly applicable inconsistency/contradictory standard, states were empowered to enforce state law disclosure requirements that differed from or added to the requirements established for credit or charge card solicitations by Congress in TILA. Congress fashioned the “special” preemption rule in section 1610 (e) precisely because it wanted to cut off and fully supplant supplemental state regulation in this area: only the Board may add to or modify TI-LA’s statutory disclosure requirements.
Finally (again as discussed previously), the relief that the Attorney General sought (and has obtained) inevitably calls for CCB to alter the format and content of the disclosures in its credit or charge card solicitations of consumers in New York, thus “disrupting] the federal scheme” envisaged and designed by Congress (Riegel, 552 US at —, 128 S Ct at 1008) to “enhance credit shopping” by requiring “more detailed and uniform” disclosure of credit information to consumers nationwide (54 Fed Reg at 13855; compare majority op at 118).
*139IV
The majority’s desire to maximize our State’s regulatory reach in the area of consumer protection is unsurprising. And the Board has arguably been slow to appreciate the value to consumers of at least certain of the specific disclosures at issue in this case (see 72 Fed Reg 32948 [June 14, 2007] [proposal by the Board to amend Regulation Z following a comprehensive review of TILA’s rules for open-end (revolving) credit that is not home-secured]). But state pride and good intentions are not enough to justify this lawsuit. To borrow words from the Second Circuit’s decision in a recent preemption case, “[i]f New York’s view regarding the scope of its regulatory authority carried the day, another state could be free to enact” its own laws or bring its own lawsuits to supplement or modify the credit disclosures required by TILA and Regulation Z, thus “unraveling the centralized federal framework” in this area (Air Transp. Assn. of Am., Inc. v Cuomo, 520 F3d 218, 225 [2d Cir 2008] [determining that federal law preempts New York State’s Passenger Bill of Rights (General Business Law § 251-g [1])]). In enacting section 1610 (e), Congress essentially decided that the benefits from a uniform, nationwide regime for disclosure under the aegis of the Board outweighed any loss of protection to consumers under state law. The Supremacy Clause permits Congress to make this judgment, and we are bound to honor it. Accordingly, I respectfully dissent.
Chief Judge Kaye and Judges Graffeo, Pigott and Jones concur with Judge Ciparick; Judge Read dissents in a separate opinion; Judge Smith taking no part.
Order affirmed, without costs.

. Interestingly, the TIL Simplification and Reform Act also amended TILA preemption so as generally to permit a creditor, state or interested party to petition the Board to determine whether a state-required disclosure was so similar to the disclosure mandated by TILA that creditors in that state could comply with the state law in lieu of making TILA disclosure (see 15 USC § 1610 [a] [2]).


. At least I assume that the majority would, at a minimum, acknowledge that if the Board, for example, ultimately amends Regulation Z to require disclosure of the effect of fees or a security deposit upon an applicant’s credit limits in credit card applications (see majority op at 121 n 14), the State could no longer challenge the form or substance of the disclosure of credit limits via a lawsuit grounded in state consumer protection laws. That is, when my colleagues state that “[t]he scope of section 1610 (e) preemption is . . . expressly limited to state laws relating to the disclosures specifically required under section 1637 (c)” (majority op at 118), I assume they must intend “disclosures specifically required under section 1637 (c)” to include any additional or modified disclosures required in Regulation Z by the Board pursuant to its section 1637 (c) (5) authority. If not, the injury to the federal regime would be even more severe.


. See e.g. Personal Property Law § 413 (3) (c) (ii).


. See e.g. General Obligations Law § 5-702.


. Here, the Attorney General concededly did not bring this lawsuit to enforce TILA or Regulation Z; therefore, the comment in the House Conference Report to the effect that disclosures beyond those specified in section 1637 (c) might be required or obtained in the settlement or adjudication of such a lawsuit is beside the point here (see majority op at 120).


. For example, section 1610 (e) would not have prevented the Attorney General from challenging CCB’s practice of charging fees and security deposits *136that constitute a majority of a consumer’s credit limit for the first 12 months of the account (see majority op at 121 n 14 [discussing proposed Regulation AA, which would regulate this practice under the Federal Trade Commission Act because it “appears to be an unfair act or practice” (73 Fed Reg 28904, 28923 [May 19, 2008])]).


. In relevant part, the injunction enjoins CCB “from engaging in the fraudulent, deceptive and unlawful acts and practices alleged in the Verified Petition” by “misrepresenting” certain credit information.